                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA
 

    SHARMEEN MARIA RAY,                                        )
                                                               )
                Plaintiff,                                     )
                                                               )
    v.                                                         )
                                                                   Case No. CIV-18-00638-SM
                                                               )
    COMMISSIONER OF SOCIAL                                     )
    SECURITY,                                                  )
                                                               )
                Defendant.                                     )


                                        MEMORANDUM OPINION AND ORDER

              Sharmeen Maria Ray (Plaintiff) brings this action for judicial review of

the Defendant Acting Commissioner of Social Security’s final decision she was

not “disabled” under the terms of the Social Security Act. See 42 U.S.C. §§

405(g), 423(d)(1)(A). The parties have consented under 28 U.S.C. § 636(c) to

proceed before a United States Magistrate Judge. Docs. 12, 16.1 Following a

careful review of the parties’ briefs, the administrative record (AR), and the

relevant authority, the court affirms the Commissioner’s decision.




                                                            
1     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the state court records will refer to
the original pagination.
                                                               1
 
I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just his underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes that

prima facie showing, the burden of proof then shifts to the Commissioner to

show that Plaintiff retains the capacity to perform a different type of work and

that such a specific type of job exists in the national economy. Id.




                                       2
 
              C.             Relevant findings.

                             1.             Administrative Law Judge (ALJ) findings.

              The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. See AR 12-23; see also 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4);

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step

process). Specifically, the ALJ found Plaintiff:

              (1)            had not engaged in substantial gainful activity since her
                             alleged onset date of November 13, 2010;

              (2)            had the severe impairments of first, asthma, second,
                             hypertension; third, diabetes; fourth, headaches; fifth,
                             obesity; sixth, depression; and seventh, borderline
                             intellectual functioning;

              (3)            had no impairment or combination of impairments that met
                             or medically equaled the severity of a listed impairment;

              (4)            had the residual functional capacity2 to perform light work
                             as defined in 20 C.F.R. § 404.1567(b) and § 416.967(b), with
                             various limitations, including that she can understand,
                             remember, comprehend, and carry out simple work-related
                             instructions and tasks, can work with supervisors and co-
                             workers on a regular basis, cannot work with the general
                             public, but could adapt to routine changes in the working
                             environment;

              (5)            could perform jobs that exist in significant numbers in the
                             national economy, such as mail sorter, laundry worker, and
                             hand packer; and so,

                                                            
2      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1).
                                                               3
 
      (6)   was not disabled.

AR 19-35.

            2.     Appeals Council findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, so the

ALJ’s unfavorable decision is the Commissioner’s final decision in this case.

Id. at 1-5; see Krauser v. Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). In applying that standard, the court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Issues for judicial review.

      Plaintiff argues the ALJ erred (1) “by applying the new mental health

listings when all expert testimony and argument centered around the prior

versions of the listings”; (2) because “[t]he ALJ’s application of the new listings

violates the Supreme Court’s retroactivity jurisprudence”; and (3) in “fail[ing]

to reconcile the VE’s findings that [Plaintiff] could perform jobs with a



                                        4
 
reasoning level of two in the DOT with the RFC that limited [her] to simple

tasks.” See Doc. 19, at 2.

      C.    Analysis.

            1.     Application of the new listings.

      Plaintiff’s first two arguments stem from the same issue, and the court

will address them together. In September 2016, the SSA issued revised rules

regarding medical criteria used to evaluate mental disorders. Revised Medical

Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138-01 (Sept. 26,

2016), at 66, 138 (effective Jan. 17, 2017). These rules included changes to the

“paragraph B” criteria used by an ALJ to assess mental impairments. See id.

at 66, 164. Previously, the four broad functional areas included: (1) activities

of daily living; (2) social functioning; (3) concentration, persistence, or pace;

and (4) episodes of decompensation. 20 C.F.R. pt. 404, subpt. P, app. 1.

12.00(C)(1)-(4) (Sept. 29, 2016 - Jan. 16, 2017). After revision, the four broad

functional areas consist of: (1) understand, remember, or apply information;

(2) interact with others; (3) concentrate, persist, or maintain pace; and (4)

adapt or manage oneself. 81 Fed. Reg. 66138-01 (Sept. 26, 2016), at 66, 161

(effective Jan. 17, 2017). The regulations provide that federal courts reviewing

an SSA decision “us[e] the rules that were in effect at the time [the SSA] issued

the decision[ ]. Id. n.1



                                       5
 
      Plaintiff complains that the ALJ applied listings that were neither in

effect when she applied for DIB and SSI nor when she appeared at the hearing.

Doc. 19, at 15. Because the hearing testimony centered around the previous

regulations, she argues, the ALJ could not elicit accurate testimony from

witnesses. Id. at 15-16.

      To start, the revised rules were already promulgated before the

December 1, 2016 hearing date, with an effective date of January 17, 2017.

Plaintiff appeared at the hearing with counsel. Plaintiff’s counsel could have

asked the medical experts at the hearing about the revised listings. And the

revised medical criteria clearly outline what rules to apply. 81 Fed. Reg.

66138-01 n.1.

      Additionally, the rules state that “[w]e expect that Federal courts will

review our final decisions using the rules that were in effect at the time we

issued the decisions. If a court reverses our final decision and remands a case

for further administrative proceedings after the effective date of these final

rules, we will apply these final rules to the entire period at issue in the decision

we make after the court’s remand.” Id. (emphasis added).

      As to Plaintiff’s argument that application of the new rules violates the

Supreme Court’s retroactivity jurisprudence, a court must “apply the law in

effect at the time it renders its decision, unless doing so would result in

manifest injustice or there is a statutory direction or legislative history to the

                                         6
 
contrary.”   Bradley v. Sch. Bd. of Richmond, 416 U.S. 696, 711 (1974).

“Retroactivity is not favored in the law . . . and administrative rules will not be

construed to have retroactive effect unless their language requires this result.”

Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988).

      This Court is unaware of any case in the Tenth Circuit that has

specifically addressed this issue. As it applies to statutes, “the general rule is

that courts will not apply [a new] statute in ways that would create new legal

consequences for events completed before the statute was enacted.” As long as

it “do[es] so explicitly,” however, Congress “has the power to override this

traditional presumption and direct the statute’s retroactive application.”

Grigsby v. Barnhart, 294 F.3d 1215, 1219 (10th Cir. 2002) (quoting Daniels v.

United States, 254 F.3d 1180, 1187 (10th Cir. 2001) (citing Landgraf v. USI

Film Prods., 511 U.S. 244, 280 (1994))).

      Plaintiff cannot establish any manifest injustice. As the Commissioner

points out, both versions of listing 12.05 require the same basic diagnostic

criteria: a developmental disorder (with an onset date before age 22) requiring

(1) deficits in intellectual functioning as shown by an IQ score of 70 or below;

and (2) corresponding deficits in “adaptive functioning.” Doc. 27, at 15 (citing

20 C.F.R. pt. 404, subpt. P, app. 1 § 12.05 (2015, 2017)). Plaintiff’s counsel

engaged in extensive questioning of the medical expert at the hearing

regarding Plaintiff’s most recent IQ test, which resulted in a score of 71. AR

                                        7
 
57-63. The ALJ correctly noted that under the then-in-effect 12.05(C), “it looks

. . . like a two part . . . test,” the first requiring an IQ score of 70 or below. Id.

at 63. That test applies to both versions of Listing 12.05.

      Looking to the law in effect and as to whether manifest injustice would

result, the revised rules clearly state that they were effective January 17, 2017

and that they applied to all “claims that are pending on or after the effective

date.” 81 Fed. Reg. 66138-01, at 66, 138. Therefore, the revised rules apply to

Plaintiff’s claim because they were the law in effect for the case and, as

explained further below, application of the revised rules will not result in a

manifest injustice to Plaintiff, as she would not meet the listing under either

set of rules.

                2.    Limitation to simple tasks.

      At step five, the ALJ must “investigate and elicit a reasonable

explanation for any conflict” between the DOT and a VE’s testimony. Haddock

v. Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999).

      The ALJ asked the vocational expert to:

                Assume a hypothetical individual of the claimant’s
                age, educational and vocational history.            The
                individual can occasionally lift and carry 20.
                Frequently lift and carry ten and walk six/eight, sit
                six/[e]ight, occasionally push and pull, including the
                operation of hand controls. Occasionally climb ramps
                and stairs, never climb ladders, ropes, and scaffolding,
                she could frequently balance, occasionally stoop,
                kneel, crouch, but never crawl, no manipulative visual

                                           8
 
            or communicative limitations. She could understand,
            remember and carry out simple work related
            instructions and tasks.      She could work with
            supervisors and coworkers on a regular basis, cannot
            work with the general public but could adapt to
            routine changes in the work environment.

AR 65. The vocational expert testified there would be work for this individual.

Id.

      The DOT states that level-2 reasoning requires the ability to “[a]pply

commonsense understanding to carry out detailed but uninvolved written or

oral instructions [and d]eal with problems involving a few concrete variables

in or from standardized situations.” DOT App. C (Components of the Definition

Trailer), § III, 1991 WL 688702.      Each of the three occupations the VE

identified at step 5 requires a reasoning level of 2: DOT 222.687-022 (mail

sorter); DOT 589.685-038 (laundry worker); and DOT 559.687-074 (hand

packer). The vocational expert stated her testimony was consistent with the

Dictionary of Occupational Titles. AR 67.

      A reasoning level of two requires a worker to “[a]pply commonsense

understanding to carry out detailed but uninvolved written or oral

instructions” and to “[d]eal with problems involving a few concrete variables in

or from standardized situations.” See DOT 222.687-022; DOT 589.685-038;




                                       9
 
DOT 559.687-074. Plaintiff’ argues she would struggle to perform “detailed

but uninvolved” instructions, given her mental limitations. Doc. 19, at 29.3

              The Tenth Circuit has indicated that a limitation to simple work is

consistent with level 2 reasoning. See Hackett v. Barnhart, 395 F.3d 1168,

1176 (10th Cir. 2005) (stating that a limitation to simple and routine work

tasks “appears more consistent” with level 2 reasoning than with level 3

reasoning); see also Stokes v. Astrue, 274 F. App’x 675, 684 (10th Cir. 2008)

(holding that a limitation to simple, repetitive work was “consistent with the

demands of level-two reasoning”). But the Circuit has not determined whether

a limitation to detailed but uninvolved instructions is consistent with level 2

reasoning. See Paulek v. Colvin, 662 F. App’x 588, 594 (10th Cir. 2016) (“[W]e

have not spoken to whether a limitation to simple and routine work tasks is

analogous to a limitation to carrying out simple instructions[.]”).4

                                                            
3     Much of Plaintiff’s argument centers on a challenge to the ALJ’s RFC
assessment, rather than level-2 reasoning level. Doc. 19, at 29-31 (pointing to
various medical evidence and education level); Doc. 31, at 5-6 (focusing on GED
Scale). But the challenge she raises is purely a legal one, not a challenge to
the RFC.

4      Plaintiff cites Paulek to support her position because Paulek cites an
Eighth Circuit case, Lucy v. Chater, 113 F.3d 905 (8th Cir. 1997) for the
proposition that “simple instructions [are] inconsistent with both level-two and
level-three reasoning.” Doc. 19, at 27-28 (citing Paulek, 662 F. App’x at 909.)
But Paulek did not affirmatively adopt Lucy, rather it noted the Eighth
Circuit’s position and stated that the Tenth Circuit “h[as]not spoken to
whether a limitation to simple and routine work tasks is analogous to a
limitation to carrying out simple instructions[.]” Paulek, 662 F. App’x at 594.
                                                               10
 
      The court finds that, on its face, the description for a reasoning level of

2—the ability “to carry out detailed but uninvolved written or oral

instructions”—does not conflict with Plaintiff’s RFC limitation to carrying “out

simple work-related instructions and tasks.” See Stokes, 274 F. App’x at 684

(“Ms. Stokes’ second argument is that the ALJ’s limitation to simple, repetitive

and routine work should be construed as a limitation to jobs with a reasoning-

level rating of one. We disagree.”); see also Money v. Barnhart, 91 F. App’x 210,

215 (3d Cir. 2004) (“Working at reasoning level 2 would not contradict the

mandate that [the claimant’s] work be simple, routine and repetitive.”);

Forssell v. Berryhill, 2018 WL 6440882, at *8 (W.D. Okla. Dec. 7, 2018) (holding

that Plaintiff’s limitations of “performing simple, routine, and repetitive tasks”

did not “inherently conflict with reasoning level two.”); Northcraft v. Berryhill,

2018 WL 1115213, at *2 (W.D. Okla. Mar. 1, 2018) (finding that Plaintiff who

had “marked difficulties understanding, remembering, and carrying out

detailed instructions” could perform work with a reasoning level 2); Couch v.

Berryhill, 2017 WL 1194344, at *4 (E.D. Okla. Mar. 13, 2017) (“In accordance

with the court’s findings in Hackett, a restriction to simple work is consistent

with this reasoning level [of 2].”); Roth v. Colvin, 2017 WL 394676, at *9 (W.D.

Okla. Jan. 11, 2017) (finding that an RFC determination allowing a plaintiff to

perform jobs with “simple[,] repetitive, routine instructions and work

decisions” was “consistent with ‘reasoning level 2’”) adopted, 2017 WL 395215

                                       11
 
(W.D. Okla. Jan. 27, 2017); Goleman v. Colvin, 2016 WL 3556958, at *4 (W.D.

Okla. May 6, 2016) (where RFC limited claimant to “simple, routine, repetitive

instructions,” “[t]he ALJ properly relied on the jobs identified by the VE with

a reasoning level of two.”). The Court finds that Plaintiff is not entitled to relief

on her contention that the ALJ erred in concluding she could perform work

with a reasoning level 2 in light of her residual functional capacity.

III.   Conclusion.

       For   the   reasons    discussed    above,    the   court   AFFIRMS       the

Commissioner’s final decision.

       ENTERED this 3rd day of April, 2019.




                                          12
 
